Title: From Benjamin Franklin to Roussille, 12 September 1784
From: Franklin, Benjamin
To: Roussille, Pierre


				
					Passy ce 12. Septembre 1784.
				
				J’ai reçu, Monsieur, votre Memoire concernant les Parts qui peuvent vous étre dues sur le Produit des Prises faites par le Corsaire le Boston. Le Payement des Gages et la Repartition du Produit des Prises se faisant toujours dans le Pays ou l’Armement du Vaisseau de Guerre a eu lieu, la Réclamation que vous en faites en France me paroit deplacée, surtout en vous adressant a moi qui ne peut connoitre ni la Valeur de ces Prises, ni ceux qui peuvent avoir des Droits au Partage qui a du en être fait. C’est donc en Amerique que vous devez faire cette Reclamation et vous n’avez point besoin de ma Recommandation à cet effet. C’est pourquoi vous ferez bien d’envoyer votre Demande et les Preuves au soutien au Consul de France à Philadelphie, qui est plus à portée que moi de faire valoir les Droits que vous pouvez avoir et de vous en rendre Raison.
				
				J’ai l’honneur d’être Monsieur, Votre tres humble et très obeissant Serviteur.
				
					B Franklin
					à M. P. Roussille.
				
			